DETAILED ACTION

Claim Interpretation
Applicant is advised that claims of the instant application cite structural limitations with intended uses as further limitations of the subject matter.  If prior arts disclose all claimed structural limitations so that the structural limitations of the arts are capable to operate in desired functions as required, the prior art would anticipate or teach the claimed structural limitations.  Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey, 152 USPQ 235, 238.  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during the intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647.
The present inventions recite “a retrofit cleaning system for an existing converter” and “a cleaning system for a converter.”  Applicant is advised that the converter and its components are not part of the claimed systems.  The claims are interpreted such that recited features and/or components of a converter are merely directed to an intended use of the claimed systems and do not carry patentable weight as long as a prior art system is capable of use with a converter.  As it applies to claims 20 and 37, the claims only require an automatically controllable water supply valve, an automatically controllable cleaning solution supply valve, and a programmable controller, together being capable of use with or connected to a converter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 24-27, 30, 35, 36, and 38 refer to “existing” components.  It is unclear what is meant by “existing” and what point in time is being referenced.  The claims are interpreted such that an “existing” component is not part of the claimed systems and represents intended uses that do not carry patentable weight so long as the system is capable of use with the “existing” components.
Remaining claims are rejected due to their dependency on a claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 20050103217 by Biasini in view of U.S. Patent Application Publication 20120167791 by Nadachi et al. and U.S. Patent Application Publication 20140116477 by Hartke.
As to claim 20, Biasini teaches a cleaning system capable of use with and being retrofitted to a converter, the system comprising an automatically controllable supply valve 19 capable of supplying water (fig. 1, para. 8) and configurable to receive water from a water supply line 22 and deliver water to wash an anilox roll 1; and a programmable controller (para. 27) that is configurable (i.e. capable of being configured) to perform the claimed functions.
Biasini teaches a supply capable of supplying water, but it does not teach a separate cleaning solution supply.  However, it was known in the art to use water and a cleaning solution for cleaning anilox rolls for known purposes and with expected results of providing cleaning action (see Nadachi, para. 22).
Since Biasini does not teach a separate cleaning solution supply, it does not teach an automatically controllable cleaning solution supply valve.  However, one of ordinary skill in the art would have recognized as obvious to use an automatically controllable valve.  Hartke teaches a system for cleaning equipment (para. 1) having a valve 24 for a cleaning solution supply to allow for selective mixing with a water source for the benefit of allowing a water-only rinse (fig. 1, para. 52).  Upon the modification of Biasini to have a cleaning solution supply valve, one of ordinary skill in the art would have recognized as obvious to make it automatically controllable to take advantage of the automated nature of Biasini’s system that avoids manual intervention (para. 8).
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claims 21-23, Hartke teaches a dilution apparatus 24 that is a Venturi mixing valve connected to a cleaning solution container (fig. 1, para. 54).  While the combination set forth above does not teach that the cleaning solution supply valve is downstream of the dilution apparatus and that the dilution medium is water drawn from a common source that supplied the water in the water supply line, one of ordinary skill in the art would have recognized as obvious to modify the system to have the claimed valve and arrangement of lines.  Hartke teaches that it is advantageous to selectively supply a water/cleaning solution mixture and water to a cleaning target in order to allow for a water-only rinse to remove cleaning solution (para. 52).  The claimed arrangement of valves and lines is merely a process flow variation to accomplish the same purposes and goals of the combined system (to have the capabilities of supplying either water or a water/cleaning solution mixture) that would have been an engineering design choice well within the routine skill of one of ordinary skill in the art by using known, common components and techniques for their intended purposes.  Providing a cleaning solution valve upstream of the dilution apparatus to control cleaning solution application serves the same ultimate function as a valve downstream of a dilution apparatus to control cleaning solution application.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 24, the system discussed above is capable of using a water supply line of a converter (e.g. by attachment thereto).
As to claim 25, the system discussed above is capable of using a waste drainage line of a converter (e.g. by attachment thereto).
As to claim 26, the system discussed above is capable of adapting valves or supply lines of a converter (e.g. by attachment thereto).
As to claim 27, the programmable controller of Biasini is capable of being adapted (e.g. programmed) to be used in the system.
As to claims 28-29, the controller of Biasini is capable of being configured to perform the claimed functions.
As to claim 30, the system discussed above is capable of being used with a plurality of converters.  Providing water and cleaning solution valves for each converter would have been an obvious duplication of parts that would perform their known purposes with expected results (see MPEP 2144.04(VI)(B)).  The water supply valves would be configurable to be supplied water from a common water supply source using known and routine techniques (such as common piping and pipe fittings).
As to claim 31, the cleaning solution supply valves would be configurable to be supplied cleaning solution from a common cleaning solution supply source using known and routine techniques (such as common piping and pipe fittings).
As to claims 32-34, Hartke teaches a dilution apparatus 24 that is a Venturi mixing valve connected to a cleaning solution container (fig. 1, para. 54).  While the combination set forth above does not teach that the cleaning solution supply valve is downstream of the dilution apparatus and that the dilution medium is water drawn from a common source that supplied the water in the water supply line, one of ordinary skill in the art would have recognized as obvious to modify the system to have the claimed valve and arrangement of lines.  Hartke teaches that it is advantageous to selectively supply a water/cleaning solution mixture and water to a cleaning target in order to allow for a water-only rinse to remove cleaning solution (para. 52).  The claimed arrangement of valves and lines is merely a process flow variation to accomplish the same purposes and goals of the combined system (to have the capabilities of supplying either water or a water/cleaning solution mixture) that would have been an engineering design choice well within the routine skill of one of ordinary skill in the art by using known, common components and techniques for their intended purposes.  Providing a cleaning solution valve upstream of the dilution apparatus to control cleaning solution application serves the same ultimate function as a valve downstream of a dilution apparatus to control cleaning solution application.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 35, the system discussed above is capable of using a water supply line of a converter (e.g. by attachment thereto).
As to claim 36, the system is capable of use with a waste drainage line that is connected to each of a plurality of converters.
As to claim 37, Biasini teaches a cleaning system capable of use with a converter, the system comprising an automatically controllable supply valve 19 capable of supplying water (fig. 1, para. 8) and configurable to receive water from a water supply line 22 and deliver water to wash an anilox roll 1; and a programmable controller (para. 27) that is configurable (i.e. capable of being configured) to perform the claimed functions.
Biasini teaches a supply capable of supplying water, but it does not teach a separate cleaning solution supply.  However, it was known in the art to use water and a cleaning solution for cleaning anilox rolls for known purposes and with expected results of providing cleaning action (see Nadachi, para. 22).
Since Biasini does not teach a separate cleaning solution supply, it does not teach an automatically controllable cleaning solution supply valve.  However, one of ordinary skill in the art would have recognized as obvious to use an automatically controllable valve.  Hartke teaches a system for cleaning equipment (para. 1) having a valve 24 for a cleaning solution supply to allow for selective mixing with a water source for the benefit of allowing a water-only rinse (fig. 1, para. 52).  Upon the modification of Biasini to have a cleaning solution supply valve, one of ordinary skill in the art would have recognized as obvious to make it automatically controllable to take advantage of the automated nature of Biasini’s system that avoids manual intervention (para. 8).
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claims 21-23, Hartke teaches a dilution apparatus 24 that is a Venturi mixing valve connected to a cleaning solution container (fig. 1, para. 54).  While the combination set forth above does not teach that the cleaning solution supply valve is downstream of the dilution apparatus and that the dilution medium is water drawn from a common source that supplied the water in the water supply line, one of ordinary skill in the art would have recognized as obvious to modify the system to have the claimed valve and arrangement of lines.  Hartke teaches that it is advantageous to selectively supply a water/cleaning solution mixture and water to a cleaning target in order to allow for a water-only rinse to remove cleaning solution (para. 52).  The claimed arrangement of valves and lines is merely a process flow variation to accomplish the same purposes and goals of the combined system (to have the capabilities of supplying either water or a water/cleaning solution mixture) that would have been an engineering design choice well within the routine skill of one of ordinary skill in the art by using known, common components and techniques for their intended purposes.  Providing a cleaning solution valve upstream of the dilution apparatus to control cleaning solution application serves the same ultimate function as a valve downstream of a dilution apparatus to control cleaning solution application.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 38, the system discussed above is capable of using a water supply line of a converter (e.g. by attachment thereto), a waste drainage line of a converter (e.g. by attachment thereto), valves or supply lines of a converter (e.g. by attachment thereto), and/or a programmable controller of a converter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they disclose subject matter relevant to claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711